Citation Nr: 1209031	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-22 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a back injury, with lumbosacral strain (lumbar spine disability). 

2.  Entitlement to an evaluation in excess of 10 percent for radiculopathy in the right lower extremity. 

3.  Entitlement to an evaluation in excess of 10 percent for radiculopathy in the left lower extremity. 

4.  Entitlement to an evaluation in excess of 10 percent for residuals of a left foot injury, with strain and metatarsalgia (left foot disability).  

5.  Entitlement to a compensable evaluation for a right inguinal herniorrhaphy. 

6.  Entitlement to a separate compensable evaluation for residual scar from a right inguinal herniorrhaphy.  

7.  Entitlement to a total disability rating for individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1973 to November 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  In that rating decision, the RO continued the assigned evaluations currently on appeal. 

The Board notes that the RO initially characterized the Veteran's disability as right inguinal herniorrhaphy, and it did not consider whether a separate evaluation for scar as residual of right inguinal herniorrhaphy was warranted.  It is clear to the Board that the Veteran's right inguinal herniorrhaphy includes a residual scar that should be rated under different criteria.  To that extent, the Board has re-characterized the issues as styled on the title page.

The matter of entitlement to TDIU has been raised by the record.  The Veteran has asserted that he is no longer able to work because of symptomatology associated with his lumbar spine and left foot disabilities.  See reports of VA examinations dated in March 2007, May 2008 and February 2010.  The United States Court of Appeals for Veterans Claims held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such a claim is raised by the record.  The claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disabilities, and as a result, the Board assumes jurisdiction over the matter and it will be addressed in the REMAND portion of the decision below.  The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability was manifested by no more than x-ray evidence of degenerative joint disease with tenderness, painful motion, and limitation of forward flexion of less than 30 degrees.  There is no evidence of ankylosis (favorable or unfavorable) or incapacitating episodes due to Intervertebral Disc Disease.

2.   The Veteran's radiculopathy in his right lower extremity is manifested by no more than mild incomplete paralysis.

3.  The Veteran's radiculopathy in his left lower extremity is manifested by no more than mild incomplete paralysis.

4.  The Veteran's left foot disability is manifested by no more than moderate functional loss due to chronic soreness and tenderness and by evidence of abnormal weight bearing.  The evidence does not show marked limitation of motion, or any other significant bone or joint abnormality. 

5.  There is no current right inguinal hernia disorder, or palpable residuals of an earlier right inguinal herniorrhaphy, except for a residual surgical scar and subjective complaints of soreness.

6.  Since May 16, 2008, the date of a VA examination, the residuals of right inguinal herniorrhaphy is manifested by healed scar that measures approximately five centimeters, with moderate neuropathy on examination.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 40 percent, and no higher, for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for an evaluation in excess of 10 percent for radiculopathy in the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a including Diagnostic Code 8520 (2011).

3.  The criteria for an evaluation in excess of 10 percent for radiculopathy in the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.124a including Diagnostic Code 8520 (2011).

4.  The criteria for an evaluation in excess of 10 percent for left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).

5.  The criteria for a compensable rating for a right inguinal herniorrhaphy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2011).

6.  The criteria have been met for a separate compensable evaluation of 10 percent, and no higher, for residual of a right inguinal herniorrhaphy since May 16, 2008.  38 U.S.C.A. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7804 (2008) and (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Here, VA sent a letter to the Veteran in February 2007 that informed him of what evidence is required to substantiate his claims, and it apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In the notice letter, VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A.  VA obtained the Veteran's service medical records, VA treatment records and other treatment records identified by the Veteran.  

VA has also provided the Veteran with VA compensation examinations in March 2007, May 2008 and February 2010.  In each examination report, the examiner recorded the Veteran's subjective complaints and identified the nature and severity of his disorders.  The Board acknowledges that a May 2010 VA treatment record shows that the Veteran described an increase in his low back pain and it shows that there was a change in his pain medication.  Subsequent VA treatment records reflect the new prescription was helpful in alleviating the flare-up in the Veteran's low back pain, and as a result the Board does not find that any additional VA spine examination is needed to determine the current level of severity of the Veteran's lumbar spine disability at this time.  The examination reports of record are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Ratings

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  38 C.F.R. § 4.1; Francisco v. Brown, 7 Vet. App. 55 (1994).   The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Lumbar Spine and Bilateral Radiculopathy Disabilities

The Veteran seeks entitlement to an evaluation in excess of 20 percent for his lumbar spine disability and evaluations in excess of 10 percent for radiculopathy in each of his lower extremities.  He asserts that the symptomatology associated with his disabilities is more severe than the criteria associated with the currently assigned ratings. 

The Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  38 C.F.R. § 4.71.

Under this formula, a 20 percent disability rating is for assignment when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or with a combined range of motion not greater than 120 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  Id. 

A 40 percent disability rating is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent disability rating is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2). 

The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Here, the Veteran has already been assigned separate compensable ratings for radiculopathy in each of his lower extremities as secondary to his lumbar spine disability.   

The criteria for Intervertebral Disc Syndrome (IVDS) also potentially apply.  Under the rating criteria, IVDS may be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The specific formula for IVDS provides: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past 12 months, the assignment of a maximum 60 percent rating is warranted.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

In this case, the Veteran seeks an evaluation in excess of 20 percent for his lumbar spine disability and evaluations in excess of 10 percent for radiculopathy in each of his lower extremities.  A review of the claims folder shows that the Veteran's radiculopathy has been evaluated four times by VA and that his lumbar spine has been evaluated three times.  The Veteran has also has sought treatment throughout the entire period under appeal. 

The Veteran underwent the first VA neurologic examination in June 2006.  That examination report shows that the Veteran complained of shooting pain down both his lower extremities.  Physical examination revealed evidence of diminished sensation, bilaterally, and there was evidence of normal motor and reflex functions.  The examiner found that the Veteran had mild sciatic neuropathy in both lower extremities with no significant history of flare-ups.  

A February 2007 VA treatment record for physical therapy shows that the Veteran presented for an initial evaluation for low back pain.  He described having low back pain as 4 out of 10 at best and as 6 out of 10 at worst.  He experienced flare-ups of increases in severity with prolonged standing and getting up in the mornings, and he relieved those symptoms with pain medication and movement.  The Veteran also complained of radiating pain down his right leg from his thigh to his knee.  Clinical observations revealed that the Veteran had limitation of motion on flexion, lateral flexion and rotation, but he had full range of motion on extension.  There was evidence of decreased strength and function.  The Veteran sought treatment for his lumbar spine at seven subsequent physical therapy consultations from February to April 2007.  Those VA treatment records show that the Veteran continued to present with complaints of low back pain and reduced limitation of motion. 

In March 2007, the Veteran underwent a VA spine examination to evaluate the severity of his lumbar spine disability.  That examination report shows the Veteran complained of low back pain that was constant and sharp at all times and he described his pain as 8 out of 10.  The Veteran denied any radiating back pain, and any weakness or paresthesia in his lower extremities.  The Veteran reported he experienced eight to nine flare-ups of his disability in the last twelve months where he was required to call in sick to work.  Each flare-up episode would last approximately three days.  Reportedly, these flare-ups were alleviated with pain medication, bed rest, and moist heat.  The Veteran informed the examiner that during the past twelve months he had been advised to bed rest three times by his by his physician. 

On physical examination, the March 2007 VA examiner observed that the Veteran had a stooped posture at 20 degrees in the standing position.  He had a mild to moderate antalgic gait and he used a cane for ambulation.  There was evidence of mild to moderate muscle spasms and mild tenderness in the lower back.  There was no evidence of muscle atrophy, weakness, paresthesia or loss of light touch in lower extremities.  Range of motion testing, measuring from when pain began, revealed that the Veteran had forward flexion from 20 to 40 degrees, extension to 10 degrees, and a combined total range of 80 degrees.  There was no evidence of additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  Neurologic examination revealed no significant abnormalities in either lower extremity.  There was x-ray evidence of degenerative joint disease.  A diagnosis was given of lumbosacral strain, moderately active at the time of this examination. 

A January 2008 VA treatment record shows that the Veteran presented with complaints of low back pain with intermittent left lower extremity paresthesia.  The Veteran reported that the pain medication reduced his pain level to a more manageable level to where it did not interfere with his daily functioning.  He denied any bladder and bowel problems at that time. 

In May 2008, the Veteran underwent a second VA spine examination in conjunction with his lumbar spine disability claim.  That examination report shows that the Veteran complained of constant low back pain and moderate burning pain that radiated down both his legs with sensations of tingling and numbness.  The Veteran reported that he had difficulty with bending and with prolonged sitting, standing, and walking.  He could not lift more than 20 pounds because of his lumbar spine disability.  The Veteran felt that his disability affected his ability to work as a painter and impacted his activities of daily living.   The Veteran denied any incapacitating episodes in the past twelve months.  The VA examiner observed that the Veteran walked with a mild antalgic gait.  Range of motion testing, measured from where pain begins, revealed that the Veteran had forward flexion from zero to 80 degrees, extension from zero to 20 degrees, and a total combined range of motion of 180 degrees.  There was no evidence of additional limitation on repetitive use or weakness in the lumbar spine.  There was minimal evidence of muscle spasms and tenderness.  Neurologic examination revealed mild sensory loss and decreased motor function of "4" in both lower extremities.  Based on the findings from the examination, the May 2008 VA examiner concluded that the Veteran's lumbosacral strain and bilateral radiculopathy were mildly active on examination. 

The Veteran underwent the most recent VA spine examination in February 2010.  That examination report shows the Veteran complained of constant low back pain with shooting pains down both lower extremities.  The Veteran reports that the medication he takes for his pain provided him with temporary relief and that he uses a cane to help relieve the pressure on his low back.  The Veteran stated that he was unable to stand for more than five minutes without increased low back pain.  He also reported increases in pain with walking, and indicated that he is unable to walk more than a couple blocks.  He was unable to bend over and pick up anything because of pain in his back.  He also reported that he experiences increases in back pain with changes in the weather.  The Veteran stated that he was unable to work because of this lumbar spine disability.  The examiner noted that a review of the Veteran's medical records revealed that he had a history of schizophrenia and drug abuse.  The February 2010 VA examiner stated that he had "no way to identify what specific factors led to this Veteran's inability to continue working 'many years ago.'" 

On physical examination, the February 2010 VA examiner observed that that the Veteran stood with a kyphosis of 30 degrees.  When the examiner asked the Veteran to stand erect, the Veteran stated he could not do so without experiencing immediate pain.  The examiner noted that all starting positions for range of motion testing were to begin with the Veteran's lumbar spine flexed at 30 degrees.  The Veteran had forward flexion from 30 to 50 degrees.  The examiner noted that the Veteran had no range of motion on extension because any extension motion from 30 degrees of flexion caused immediate pain.  The Veteran's total combined range of motion was 70 degrees, when pain began. The examiner noted that these were based on the reduced motion shown with repetitive use because of pain, and they are not a result of fatigue, weakness or lack of endurance.  Neurologic examination revealed that the Veteran had normal sensation and muscle strength, and absent ankle and knee reflexes in both lowers extremities.  The February 2010 VA examiner noted that the Veteran had a history of symptoms consistent with myalgias paresthetica, but noted that it was not objectively demonstrated on the current examination.  

Subsequent VA treatment records continue to show that the Veteran sought treatment for constant low back pain and radiculopathy in his lower extremities.  A May 2010 VA treatment record shows that the Veteran complained of an increase in low back pain.  He denied any bladder or bowel problems and any weakness in his lower extremities.  Physical examination revealed evidence of tenderness in his lumbar spine and neurologic examination revealed absent knee and ankle reflexes, but normal muscle strength and sensation in both lower extremities.   The Veteran's pain medication was changed.  An August 2010 VA treatment record shows that the new medication was helpful and that the Veteran did not present with complaints of low back pain.  He complained of new bladder problems involving enuresis and increased urinary frequency.  These symptoms were later attributed to his psychiatric medication and sleep aids.  See September 2010 VA treatment record. 

Having reviewed the above, the Board finds that an increased evaluation to 40 percent, and no higher, is warranted for the lumbar spine disability.  The nature and extent of symptomatology associated with the Veteran's lumbar spine disability during this timeframe best approximates the criteria for a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Initially, the Board observes that none of the objective evidence of record shows that the Veteran has had any incapacitating episodes as described under 38 C.F.R. § 4.71a, for Intervertebral Disc Syndrome.   While the March 2007 VA examination report shows that the Veteran reported experiencing three incapacitating episodes within a twelve month period, there were no objective findings of IVDS, and a review of the available VA treatment records does not reflect any flare-ups of lumbar spine problems requiring physician-prescribed best rest.  Further, during the subsequent VA examinations, the Veteran denied experiencing any incapacitating episodes requiring prescribed bed rest. 

Here, the objective medical evidence through most of the period under appeal shows that the Veteran's lumbar spine disability is manifested by range of motion  limitation to less than 30 degrees on forward flexion of the thoracolumbar spine, with objective evidence of painful motion, tenderness and muscle spasms.  The March 2007 and February 2010 VA examination reports show that the starting point for range of motion testing was at 20 and 30 degrees, respectively, and these starting points in turn suggest a further decrease in range of motion on flexion than 30 degrees.  The Board acknowledges that the range of motion testing during the May 2008 VA examination shows a large range of motion on flexion.  Regardless, the Board considers this a temporary alleviation of symptomatology given the later reduction in range of motion shown in February 2010.  There is also objective evidence of abnormal kyphosis and x-ray evidence of degenerative arthritis of the lumbar spine.  These symptoms resemble the criteria associated with a 40 percent evaluation.   See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

At no point does the evidence of record show that a rating in excess of 40 percent for the lumbar spine disability is warranted.  None of the medical evidence shows 
evidence of ankylosis (favorable or unfavorable) or incapacitating episodes.  Even though the February 2010 VA examiner noted that lumbar extension could not be tested because motion to stand erect resulted in immediate pain, the Veteran has further forward flexion from 30 to 50 degrees.  Such lumbar spine motion excludes a finding of ankylosis. 

The assignment of a 40 percent rating also takes into consideration the pain that the Veteran experience on motion once the qualified pain was discounted from the measurements, as it was noted by the VA examiner.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  There is no evidence of additional disability due to weakness, fatigue, or incoordination.  Therefore, the symptomatology associated with the Veteran's lumbar spine disability warrants a 40 percent rating, and no higher.  

The Veteran has also already been assigned separate 10 percent evaluations for radiculopathy in his right and left lower extremities.  The Veteran's right and left lower extremity disabilities were rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, sciatic nerve impairment.  Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling. 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

The Veteran currently has a 10 percent disability rating assigned for radiculopathy of the right lower extremity and a 10 percent disability rating assigned for radiculopathy of the left lower extremity.  In order for the Veteran to receive a higher rating for radiculopathy in either of lower extremity, there must be evidence of moderate incomplete paralysis.  The Board finds that the preponderance of the evidence is against such a finding, and, as such, against the claim for higher ratings for radiculopathy in the lower extremities. 

The evidence of record shows that the Veteran's bilateral radiculopathy is manifested by no more than subjective complaints of radiating pain, tingling, and numbness, and objective findings of absent reflexes and decreased sensation, with no evidence of atrophy or decreased muscle strength in both legs.  The Board finds that the evidence does not demonstrate symptoms approaching the level of moderate incomplete paralysis in either lower extremity.  Both the June 2006 and May 2008 VA examiners found that there was no more than objective evidence of mild sciatic radiculopathy, bilaterally, on examination.  At no point has any medical professional characterized the neurologic disability involving the Veteran's lower extremities as more than mild.  

Moreover, the Veteran's radiculopathy in the left and right lower extremities has not always been present on examination.  The report of the March 2007 examination shows no objective neurologic findings of radiculopathy in either lower extremity.  While the February 2010 VA examiner recorded that knee and ankle reflexes were absent in both lower extremities, that VA examiner concluded that there was no objective evidence of radiculopathy based on the findings of normal muscle strength and sensation.  The February 2010 VA examiner did note that a review of the medical evidence showed a history of symptoms consistent with myalgias paresthetica.  This is contemplated in the current 10 percent rating assigned to each lower extremity. 

Essentially, at no point has the Veteran's radiculopathy in the left and right lower extremities been characterized as moderate, moderately severe or severe incomplete paralysis of the sciatic nerve, or by complete paralysis, with foot drop, paralysis, constant weakness, or muscle atrophy.  For the most part, the medical evidence of record shows that the Veteran has radiculopathy, bilaterally, and the medical evidence shows that he was most recently evaluated with normal muscle strength and sensation.  While February 2010 VA examiner noted that ankle and knee reflexes were absent, there were findings of normal muscle strength and sensation on examination.  Consequently, the Veteran's disabilities due to radiculopathy in the left and right lower extremities are, at most, mild in degree, warranting only the 10 percent ratings currently assigned.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

For these reasons, the Board finds that the Veteran's radiculopathy of the bilateral lower extremities is manifested by no more than mild incomplete paralysis and does not approach the level of severity that can be described as moderate incomplete paralysis, which is required for 20 percent disability ratings.  38 C.F.R. §§ 4.3, 4.7.

Entitlement to additional separate rating also is not warranted under the General Rating Formula for neurologic abnormalities, other than radiculopathy, associated with the Veteran's back disability.  None of the medical evidence shows that the Veteran has any bowel or bladder impairment attributed to his lumbar spine disability.  Rather, a September 2010 VA treatment record indicates that the Veteran's recent onset of bladder problems is attributed to his prescription medication for other disorders.  

In sum, the Board finds that during the entire period under appeal the Veteran's lumbar spine disability warrants a 40 percent evaluation, and no higher, and that his disabilities due to radiculopathy in his left and right lower extremities are manifested by no more than mild incomplete paralysis, which does not warrant evaluations in excess of 10 percent.
Left Foot Disability 

In this case, the Veteran seeks an evaluation in excess of 10 for his left foot disability.  The Veteran's disability has been rated as 10 percent disabling under Diagnostic Code 5284, which pertains to other foot injuries.  See 38 C.F.R. § 4.124a.  Under that Diagnostic Code, a 10 percent rating is warranted for moderate symptoms; a 20 percent rating is warranted for moderately severe symptoms; and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

A review of the claims folder shows that the Veteran's left foot disability has been evaluated three times during the period under appeal.  The March 2007 VA examination report shows that the Veteran reported a medical history where he dropped a 50 pound object on his left foot in November 1974, which resulted in his current left foot disability.  At the time of the March 2007 VA examination, he complained of constant pain and stiffness in his left foot.  He reported that he had seen his podiatrist five times in the past twelve months for his left foot problems, and that he has twice been treated with intra-articular injections in the dorsum of his left foot.  The Veteran reported that he was unable to stand for more than one or two hours or walk more than three blocks because of his left foot disability, and that he incurred flare-ups in his left foot disability with these activities.  The Veteran stated that he alleviated episodes of flare-ups by taking Advil, and elevating and resting his foot.  The Veteran denied any surgical history involving his feet.  The examiner noted that the Veteran reported that he wears special shoes because of his disability, but the examiner did not observe evidence of abnormal weight bearing based on shoe wearing patterns.  

On physical examination, the March 2007 VA examiner noted that the Veteran had a mild antalgic gait.  There was no evidence of pes planus, valgus or varus deformity, muscle atrophy, hammertoes, skin abnormalities or vascular changes involving the left foot. There was also no evidence of painful motion, edema, weakness, tenderness or instability.  Range of motion testing revealed dorsiflexion from zero to 15 degrees and plantar flexion from zero to 30 degrees.  There was no additional loss of motion due to repetitive movement.  The examiner noted that the Veteran was unable to perform inversion or eversion maneuvers because of his lumbar spine disability.  X-ray film revealed no abnormalities involving the left foot.  The VA examiner concluded that the Veteran's disability involved a left foot strain, mildly active on examination.  

The Veteran's left foot disability was next evaluated in a May 2008 VA examination.  That examination report shows that the Veteran complained of moderate and constant left foot pain.  He experienced this pain with rest, standing, and walking.  The Veteran reported that he takes one Tylenol twice a day for his left foot disability, and that it has been helpful in regards of pain relief.  The Veteran stated that his left foot disability affected his occupation and activities of daily living because it made it difficult for him to stand or walk for prolonged periods of time.  

On psychical examination, the May 2008 VA examiner observed that the Veteran walked with a mild antalgic gait and with a cane.  There was evidence of mild tenderness along the distal third plantar aspect of the left foot.  Mild callus formations were observed on both heels, and an unusual shoe pattern on both shoes was noted to suggest evidence of abnormal weight bearing.  The Veteran had full range of motion in all his toes on his left foot.  There was no evidence of painful motion, edema, weakness, or instability in the left foot.  The examiner provided a diagnosis of left foot strain, mildly active on examination.  

The Veteran's left foot disability was most recently evaluated in February 2010.  The report of that VA examination shows that the Veteran complained of cramping in the dorsum of the left foot which occurs four to five times a day and lasts for approximately a half hour each time.  He obtained relief by moving his foot around and messaging the foot.  The Veteran states that he experiences increased left foot pain when he is cooking, and that his symptoms interfere with ability to sleep, because at times, he needs to message his left foot.  The Veteran denied taking any medication or using any corrective devices for his left foot problems.  On physical examination, the examiner observed that there was objective evidence of tenderness to palpation over the dorsum of the left foot at the junction of the third and fourth metatarsal and dorsal bones.  There was no evidence of painful motion, edema, weakness, skin abnormal or instability involving the left foot.  The February 2010 VA examiner noted that the Veteran was wearing new shoes and that he was unable to determine whether there was any evidence of abnormal weight bearing base on his shoes.  The examiner confirmed a diagnosis of left foot strain. 

Based on the evidence of record, the Board finds that the disability due to the Veteran's left foot disability is not manifested by symptoms that warrant an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Here, the objective medical evidence shows that the Veteran's left foot disability is manifested by subjective complaints of moderate pain, stiffness and cramping, and with objective evidence of tenderness that results in mild impairment.  There is no x-ray evidence of any left foot abnormalities.  The March 2007 and May 2008 VA examiners found that clinical evidence demonstrated mild impairment on examination.  There was no objective evidence of painful motion, swelling, tenderness, instability, or weakness during any of the three VA examinations.  While evidence of abnormal weight bearing was observed in 2007 and 2008, at the most recent VA examination, there was no evidence of callous formation that suggested abnormal weight bearing.  

The Board concedes the Veteran's uncontradicted complaints of pain as competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and 38 C.F.R. § 3.159(a)(2).  Indeed, all three VA examiners confirmed the Veteran has tenderness in his left foot.  Nonetheless, this pain symptomatology by itself indicates only a mild, not a "moderate" foot injury.  Since the above-mentioned VA examination reports revealed no objective findings other than some tenderness, his left foot disability is not analogous to a moderate foot injury under Diagnostic Code 5284, and an increased rating is not warranted.   

The Board acknowledges that the Veteran reported flare-ups of increased pain with activities.  The VA examination reports reflect that there are subjective findings of functional loss of the left foot due to pain, but there was no objective finding of additional limitation due repetitive use.  Essentially, there is no indication that the Veteran suffers from functional losses or disability due to left foot disability that approximate a finding of moderate foot injury in conjunction with the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca, 8 Vet. App. 204-7. 

The Board has considered whether the Veteran would be entitled to a higher rating under other applicable diagnostic codes.  The evidence does not reflect that the Veteran had flatfoot, bilateral weak feet, an acquired claw foot, hallux valgus or vargus, or hammer toe.  Accordingly, higher ratings under Diagnostic Codes 5277 to 5283, are not for application.  See 38 C.F.R. § 4.71a.    

Taking into account all the evidence of record, the symptomatology related to the left foot disability cannot accurately be characterized as moderate.  While the Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, the reported symptoms are consistent with the assigned 10 percent evaluation reflecting mild impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284. 

Right Inguinal Herniorrhaphy

The Veteran's disability due to right inguinal herniorrhaphy is evaluated under the directly applicable rating provisions for an inguinal hernia, found at 38 C.F.R. § 4.114, Diagnostic Code 7338.  The Veteran's disability is currently assigned a noncompensable evaluation. 

In accordance with Diagnostic Code 7338, a noncompensable rating is warranted when an inguinal hernia is small, reducible, or without true hernia protrusion; or when not operated upon but remediable.  A 10 percent rating is warranted postoperatively when the hernia is recurrent but is readily reducible and well supported.  A 30 percent rating is assigned when, postoperatively, the hernia is recurrent but small or if unoperated it is irremediable and not well supported by a truss or is not readily reducible.  The highest available, 60 percent rating, is warranted when, postoperatively, the hernia is recurrent and large and not well supported under ordinary conditions and is not readily reducible when considered inoperable. 

A review of the record shows that the Veteran's right inguinal hernia disability has been evaluated by VA three times during the period under appeal.  The Veteran first underwent VA examination in March 2007.  In that examination report, the examiner noted that the Veteran complained of constant soreness in the right inguinal region, with episodes of flare-ups of pain approximately once a month that was precipitated by lifting objects.  The Veteran denied any reoccurrence of right inguinal hernia and he denied wearing a truss.  Objectively, there was a healed, superficial scar present in the right inguinal region measuring about 5-cm, with mild loss of subcutaneous tissue.   The scar was non-tender and non-painful.  There was no evidence of disfigurement, ulceration, or hypo- or hyperpigmentation.  No loss of funcational capacity due to the residual scar.  There was no inguinal hernia present or evidence of a reducible mass in the right inguinal area on examination.  The examiner concluded that the Veteran suffers from no functional impairment as a result of his right inguinal herniorrhaphy disability. 

On May 16, 2008, the Veteran was afforded another VA examination.  That examination report continues to show no evidence of recurrent right inguinal hernia.  The VA examiner noted that the Veteran complained of discomfort in his right lower quadrant that radiates down to his testicles, and any increase in intra-abdominal pressure would exacerbate that discomfort.  Physical examination revealed a well healed scar.  There was evidence of tenderness along the ilioinguinal tract.  Testicular examination was normal.  The examiner provided a diagnosis of ilioinguinal neuropathy secondary to surgery for right inguinal repair. 

The Veteran underwent the most recent VA examination in February 2010.  That examination report also only shows no objective evidence of right inguinal hernia.  There was objective evidence of a residual surgical scar in the right inguinal area.  The examiner found that there was objective evidence of neuropathy at the surgical site that was moderate in nature.  

The Board finds that a compensable evaluation is not assignable for right inguinal herniorrhaphy under Diagnostic Code 7338.  Pursuant to the criteria under that Diagnostic Code, there must be evidence of some recurrence of the underlying hernia in order to establish the minimal compensable evaluation, or any higher evaluation for that matter.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  In this instance, all three VA examinations have confirmed that essentially the Veteran no longer experiences a right inguinal hernia in any capacity.  

It is also true that the Veteran has a scar as the residual of a right inguinal herniorrhaphy.  A separate rating could be available if the scar merits a compensable disability evaluation.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Here, evidence of records shows that since the date of the May 16, 2008 VA examination report, the Veteran's residual scar is manifested by objective evidence of moderate neuropathy painful on examination.   Given the Veteran's subjective complaints of soreness and tenderness on palpitation and the objective findings observed by the May 2008 and February 2010 VA examiners, the Board finds that the residual scar more closely approximates the criteria for a 10 percent evaluation, and not higher.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008 and 2011).  Prior to the date of the May 16, 2008 VA examination, there is no objective evidence of pain, tenderness or instability on examination to warrant a compensable evaluation.  See 38 C.F.R. § 4.118, Diagnostic Code 7803 and 7804 (for claims prior to October 23, 2008).  Accordingly, the evidence supports the assignment of a separate 10 percent evaluation for residual scar since May 16, 2008 under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008 and 2011).

Extraschedular Consideration 

The Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's overall disability picture at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id. 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Here, the rating criteria reasonably describes the Veteran's disability level and symptomatology associated with his service-connected disabilities.  The Board observes that higher evaluations are available for more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disabilities are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Consequently, the Board concludes that referral for extraschedular consideration-for either of these service-connected disabilities-is not warranted.  As mentioned in the Introduction, the matter of TDIU will be discussed in the REMAND portion. 


ORDER

An evaluation of 40 percent, and no higher, for a lumbar spine disability is granted. 

An evaluation in excess of 10 percent for radiculopathy in the right lower extremity is denied. 

An evaluation in excess of 10 percent for radiculopathy in the left lower extremity is denied. 

An evaluation in excess of 10 percent for a left foot disability is denied.   

A compensable evaluation for right inguinal herniorrhaphy is denied. 

A separate compensable evaluation of 10 percent, and no higher, for residual scar from a right inguinal herniorrhaphy, is granted.


REMAND

Also, as noted above in the Introduction section, the Veteran asserts that he is unable to work due to symptomatology associated with his service-connected disabilities.  See reports of VA examinations dated in March 2007, May 2008 and February 2010.  The United States Court of Appeals for Veterans Claims held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such a claim is raised by the record.  The record reflects that this issue has been raised.  As such, the issue is properly before the Board.

VA has not adjudicated the claim for TDIU.  The matter is remanded to the agency of original jurisdiction for development and initial adjudication.  The Veteran should be sent notice the elements of the claim, and he should be afforded an examination with a medical opinion to determine whether it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  

Accordingly, the case is REMANDED for the following action:

1. The RO should inform the Veteran of the elements of a claim for a TDIU; and permit him the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2. Schedule the Veteran for an appropriate VA examination.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

3. Then adjudicate the TDIU claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


